DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on September 21, 2021 have been reviewed and considered.  Claims 30-49 are pending in which claims 30 and 41 have been amended.  Claims 1-29 stand cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Due to applicant’s substantial amendment, please see the new rejection in view of Marchisella (USPN 3,298,373).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 30-33, 36-44, and 47-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchisella (USPN 3,298,373) (hereinafter “Marchisella”).
	Regarding 30, Marchisella discloses of an article of clothing (10, see Figures 1-7) comprising:
	a substrate material (via material of 13) including an inner surface and an outer surface disposed on an opposite side of the substrate material than the inner surface (see Figures 3 & 5), the substrate material forming a pair of pants (see Figures 1-2 & 6-7, Col. 3, lines 18-47) having a waist opening (via 16) and a leg portion (via 20 & 24) extending from the waist opening (see Figures 1-2), the leg portion (via 20 & 24) including a first end (via 18/20 & 22/24 @ 16, respectively) attached to the waist opening (16), a second end (note bottom, distal end portion of each 18 & 20 which would circumscribe a leg respectively, see Figures 1-2 & 6-7) respectively disposed at an opposite end of the leg portion (via 20 & 24) than the first end (see Figures 1-2 & 6-7) and defining a leg opening operable to circumscribe a leg of a wearer (see Figures 1-2 & 6-7), and 
	a joint portion (via the substrate material of 13 @ 18 & 22 as shown in Figures 1-3 & 6-7) operable to oppose a joint of the wearer (note operable to oppose a joint of the wearer when the wearer is putting on the garment as well as being worn –note that the substrate material of 13 @ 18 & 22, is possible to receive a joint or even multiple (e.g. hip joint, wrist joint, finger joint, elbow joint, toe joint, an ankle joint, knee joint, etc. depending on how the clothing is worn--there are multiple joints of the human body) 
	a flocking material (via 40 of 12 & 14) arranged upon the inner surface of the substrate material (13) between the first end of the leg portion and the second end of the leg portion (see Figures 1-3 & 5-7) and fully circumscribing the joint portion (via the substrate material of 13 @ 18 & 22 as shown in Figures 1-3 & 6-7) of the substrate material (13), the flocking material (via 40 of 12 & 14) defining a gap (note gap in between both sides 12 & 14 located at 18 & 22 of 13---gap is between flocked material itself and not the substrate material of 13 as shown in Figure 3-note that the flocking material stands away from 13, creating the gap in between opposite sides of the flock) exposing the inner surface of the substrate material (via material of 13, see Figure 3) and operable to receive the joint of the wearer during use (note operable to receive a joint of the wearer when the wearer is putting on the garment as well as being worn –note that the substrate material of 13 positioned between the innermost ring of 44 of 12 & 14 @ 18 & 22 as shown in Figures 1-3 & 6-7 is possible to receive a joint or even multiple (e.g. hip joint, wrist joint, finger joint, elbow joint, toe joint, an ankle joint, knee joint, etc.--there are multiple joints of the human body. Please additionally note that there are varying shapes and sizes to the human body and joint sizes specifically as well based on the user (baby vs. child vs. teenager vs. adult sizes) to make this a possibility), the flocking material (via 40 of 12 & 14) operable to surround the joint at the gap, (note gap in between both sides 12 & 14 located at 18 & 22 of 13--gap is between flocked material itself and not the substrate material of 13 as shown in Figure 3-note that the flocking material stands away from 13, creating the gap in between opposite sides of the flock), (Figures 1-7, Col. 3, lines 18-75).  Please note that the limitations of “operable to circumscribe a leg of a wearer”, “operable to oppose a joint of the wearer when the waist opening receives a body of the wearer and the leg portion receives a leg of the wearer”, and “operable to receive the joint of the wearer during use” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure of Marchisella is capable of performing the recited functions as claimed above.

	Regarding Claims 31-33 and 36-38, and 40 (a first interpretation), Marchisella discloses the invention as claimed above.  Further Marchisella discloses:
	(claim 31), wherein the flocking material (via 40 of 12 & 14) includes a first group of line segments (via 14) and a second group of line segments (via 12), (Figures 1-3 & 6-7, Col. 3, lines 48-65);
	(claim 32), wherein the first group of line segments (via 14) includes a plurality of individual first line segments (via each band of 14, see Figures 3-5) and the second group of line segments (12) includes a plurality of individual second line segments (via each band of 12, see Figures 3-5), (Figures 1-3 & 6-7, Col. 3, lines 48-65);
	(claim 33), wherein the plurality of individual first line segments (via each band of 14, see Figures 3-5) includes individual first line segments (via each band of 14 & lines of 44, see Figures 3-5) forming a substantially U-shape (see Figures 1-3 & 6-7) and the plurality of individual second line segments (via each band of 12, see Figures 3-5) includes individual second line segments (via each band of 12 & lines of 44, see Figures 3-5) forming a substantially U-shape (see Figures 1-3 & 6-7), (Figures 1-3 & 6-7, Col. 3, lines 48-65);
	(claim 36), wherein at least two of the plurality of individual first line segments (via two of 14, see Figures 3-5) are parallel to one another (see Figures 1-3) and at least two of the plurality of individual second line segments (via two 12, see Figures 3-5) are parallel to one another, (see Figures 1-7);
	(claim 37), wherein individual first line segments (via each band of 14 & lines of 44, see Figures 3-5) of the plurality of individual first line segments (via each band of 14, see Figures 3-5) are spaced apart from one another along a length of the individual first line segments (via each band of 14 & lines of 44, see Figures 3-5) and individual second line segments (via each band of 12 & lines of 44, see Figures 3-5) of the plurality of individual second line segments (via each band of 12, see Figures 3-5) are spaced apart from one another along a length of the individual second line segments (via each band of 12 & lines of 44, see Figures 3-5, (see Figures 1-7);
	(claim 38), wherein individual first line segments (via each band of 14 & lines of 44, see Figures 3-5) of the plurality of individual first line segments (via each band of 14, see Figures 3-5) are concentric with one another (see Figures 1-3 & 6-7) and individual second line segments (via each band of 12 & lines of 44, see Figures 3-5) of the plurality of individual second line segments (via each band of 12, see Figures 3-5) are concentric with one another, (see Figures 1-3 & 6-7);
	(claim 40), wherein the gap (note gap in between both sides 12 & 14 located at 18 & 22 of 13--gap is between flocked material itself and not the substrate material of 13 as shown in Figure 3) includes one of a substantially circular shape (see Figures 2-3 & 7) and a shape defining a pentagon, (Figures 1-7, Col. 3, lines 18-75).

	Regarding Claims 31-33 and 39 (a second interpretation), Marchisella discloses the invention as claimed above.  Further Marchisella discloses:
	(claim 31), wherein the flocking material (via 40 of 14) includes a first group of line segments (via 14 & lines 44 at an innermost ring of set 14) and a second group of line segments (via 14 & lines 44 at a middle ring of set 14), (see diagram below & Figures 1-3 & 6-7, Col. 3, lines 48-65);

    PNG
    media_image1.png
    452
    538
    media_image1.png
    Greyscale

	(claim 32), wherein the first group of line segments (via 14 & lines 44 at an innermost ring of set 14) includes a plurality of individual first line segments (via each one of 14 & 44 an the innermost ring of set 14, see diagram above) and the second group of line segments (via 14 & lines 44 at a middle ring of set 14) includes a plurality of individual second line segments (via each one of 14 & 44 an the middle ring of set 14, see diagram above), (Figures 1-3 & 6-7, Col. 3, lines 48-65);
	(claim 39), wherein individual first line segments (see Figure 3) of the plurality of individual first line segments (via each one of 14 & 44 an the innermost ring of set 14, see diagram above) are concentric with individual second line segments (see Figure 3) of the plurality of individual second line segments (via each one of 14 & 44 an the middle ring of set 14, see diagram above), (Figures 1-3 & 6-7, Col. 3, lines 48-65).

	Regarding 41, Marchisella discloses of an article of clothing (10, see Figures 1-7) comprising:
	a substrate material (via material of 13) including an inner surface and an outer surface disposed on an opposite side of the substrate material than the inner surface (see Figures 3 & 5), the substrate material forming a pair of pants (see Figures 1-2 & 6-7, Col. 3, lines 18-47) having a waist opening (via 16) and a leg portion (via 20 & 24) extending from the waist opening (see Figures 1-2), the leg portion (via 20 & 24) including a first end (via 18/20 & 22/24 @ 16, respectively) attached to the waist opening (16), a second end (note bottom, distal end portion of each 18 & 20 which would circumscribe a leg respectively, see Figures 1-2 & 6-7) respectively disposed at an opposite end of the leg portion (via 20 & 24) than the first end (see Figures 1-2 & 6-7) and defining a leg opening operable to circumscribe a leg of a wearer (see Figures 1-2 & 6-7), and 
	a joint portion (via the substrate material of 13 @ 18 & 22 as shown in Figures 1-3 & 6-7) spaced apart from the first end (via 18/20 & 22/24 @ 16, respectively) and the second end (note bottom, distal end portion of each 18 & 20 which would circumscribe a leg respectively, see Figures 1-2 & 6-7) and operable to oppose a joint of the wearer (note operable to oppose a joint of the wearer when the wearer is putting on the garment as well as being worn –note that the substrate material of 13 @ 18 & 22, is possible to receive a joint or even multiple (e.g. hip joint, wrist joint, finger joint, elbow joint, toe joint, an ankle joint, knee joint, etc. depending on how the clothing is worn--there are multiple joints of the human body) when the waist opening (via 16) receives the body of the wearer and the leg portion (via 20 & 24) receives a leg of the wearer via Figure 7; and
	a flocking material (via 40 of 12 & 14) arranged upon the inner surface of the substrate material (13) and fully surrounding the joint portion (via the substrate material of 13 @ 18 & 22 as shown in Figures 1-3 & 6-7) to define a gap (note gap in between both sides 12 & 14 located at 18 & 22 of 13---gap is between flocked material itself and not the substrate material of 13 as shown in Figure 3-note that the flocking material stands away from 13, creating the gap in between opposite sides of the flock) exposing the inner surface of the substrate material (via material of 13, see Figure 3) and operable to receive the joint of the wearer during use (note operable to receive a joint of the wearer when the wearer is putting on the garment as well as being worn –note that the substrate material of 13 positioned between the innermost ring of 44 of 12 & 14 @ 18 & 22 as shown in Figures 1-3 & 6-7 is possible to receive a joint or even multiple (e.g. hip joint, wrist joint, finger joint, elbow joint, toe joint, an ankle joint, knee joint, etc.--there are multiple joints of the human body. Please additionally note that there are varying shapes and sizes to the human body and joint sizes specifically as well based on the user (baby vs. child vs. teenager vs. adult sizes) to make this a possibility), (Figures 1-7, Col. 3, lines 18-75).  Please note that the limitations of “operable to circumscribe a leg of a wearer”, and “operable to receive the joint of the wearer during use” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure of Marchisella is capable of performing the recited functions as claimed above.

	Regarding Claims 42-44, 47, and 49 (a first interpretation), Marchisella discloses the invention as claimed above.  Further Marchisella discloses:
	(claim 42), wherein the flocking material (via 40 of 12 & 14) includes a first group of line segments (via 14) and a second group of line segments (via 12), (Figures 1-3 & 6-7, Col. 3, lines 48-65);
	(claim 43), wherein the first group of line segments (via 14) includes a plurality of individual first line segments (via each band of 14, see Figures 3-5) and the second group of line segments (12) includes a plurality of individual second line segments (via each band of 12, see Figures 3-5), (Figures 1-3 & 6-7, Col. 3, lines 48-65);
	(claim 44), wherein the individual first line segments (via each band of 14 & lines of 44, see Figures 3-5) of the plurality of individual first line segments (via each band of 14, see Figures 3-5) include a substantially U-shape (see Figures 1-3 & 6-7) and individual second line segments (via each band of 12 & lines of 44, see Figures 3-5) of the plurality of individual second line segments (via each band of 12, see Figures 3-5) include a substantially U-shape (see Figures 1-3 & 6-7), (Figures 1-3 & 6-7, Col. 3, lines 48-65);
	(claim 47), wherein individual first line segments (via each band of 14 & lines of 44, see Figures 3-5) of the plurality of individual first line segments (via each band of 14, see Figures 3-5) are concentric with one another (see Figures 1-3 & 6-7) and individual second line segments (via each band of 12 & lines of 44, see Figures 3-5) of the plurality of individual second line segments (via each band of 12, see Figures 3-5) are concentric with one another, (see Figures 1-3 & 6-7);
	(claim 49), wherein the flocking material (via 40 of 12 & 14) surrounds at least one of the waist opening (via 16) and the leg opening (note that the flocking material extends around the waist opening from the front of the clothing (see Figure 1, via areas of 62 & 64) to the back of the clothing (see Figures 2 & 6-7).

	Regarding Claims 42-43 and 48 (a second interpretation), Marchisella discloses the invention as claimed above.  Further Marchisella discloses:
	(claim 42), wherein the flocking material (via 40 of 14) includes a first group of line segments (via 14 & lines 44 at an innermost ring of set 14) and a second group of line segments (via 14 & lines 44 at a middle ring of set 14), (see diagram above & Figures 1-3 & 6-7, Col. 3, lines 48-65);
	(claim 43), wherein the first group of line segments (via 14 & lines 44 at an innermost ring of set 14) includes a plurality of individual first line segments (via each one of 14 & 44 an the innermost ring of set 14, see diagram above) and the second group of line segments (via 14 & lines 44 at a middle ring of set 14) includes a plurality of individual second line segments (via each one of 14 & 44 an the middle ring of set 14, see diagram above), (Figures 1-3 & 6-7, Col. 3, lines 48-65);
	(claim 48), wherein individual first line segments (see Figure 3) of the plurality of individual first line segments (via each one of 14 & 44 an the innermost ring of set 14, see diagram above) are concentric with individual second line segments (see Figure 3) of the plurality of individual second line segments (via each one of 14 & 44 an the middle ring of set 14, see diagram above), (Figures 1-3 & 6-7, Col. 3, lines 48-65).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchisella (USPN 3,298,373) in view of  Lele et al. (CN204653805U) (hereinafter “Lele”).
	Regarding Claims 34 and 45, Marchisella discloses the invention as substantially claimed above.  Marchisella does not disclose wherein individual first line segments of the plurality of individual first line segments oppose individual second line segments of the plurality of individual second line segments to define the gap.
	Lele teaches of applying flocking material (via 3-1) on an article of clothing (see Figure 1) wherein individual first line segments of the plurality of individual first line segments (see diagram below) oppose individual second line segments of the plurality of individual second line segments (see diagram below) to define a gap (see diagram below), (Figure 1, [0017], [0021]-[0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the individual first and second line segments of the plurality of individual first and second line segments of Marchisella to be characterized wherein the individual first line segments of the plurality of individual first line segments oppose the individual second line segments of the plurality of individual second line segments to define the gap as taught by Lele in order to produce flocking on clothing which diverges outwardly for improved comfort, ([0015] & [0025]).

	Regarding Claim 35, Marchisella discloses the invention as substantially claimed above.  Marchisella does not disclose wherein an innermost one of the plurality of individual first line segments contacts an innermost one of the plurality of individual second line segments to define and surround the gap.
	Lele teaches of applying flocking material (via 3-1) on an article of clothing (see Figure 1) wherein an innermost one (note the innermost first line segment immediately adjacent the gap on the first side (right)) of the plurality of individual first line segments (note diagram below) contacts an innermost one (note the innermost second line segment immediately adjacent the gap on the second side (left)) of the plurality of individual second line segments (note diagram below) to define and surround the gap (see diagram below), (Figure 1, [0017], [0021]-[0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an innermost one of the plurality of individual first line segments and an innermost one of the plurality of individual second line segments of Marchisella to be characterized wherein an innermost one of the plurality of individual first line segments contacts an innermost one of the plurality of individual second line segments to define and surround the gap as taught by Lele in order to produce flocking on clothing which diverges outwardly for improved comfort, ([0015] & [0025]).

    PNG
    media_image2.png
    658
    745
    media_image2.png
    Greyscale

	Regarding Claim 46, Marchisella discloses the invention as substantially claimed above.  Marchisella does not disclose wherein an innermost one of the plurality of individual first line segments contacts an innermost one of the plurality of individual second line segments to define and surround the gap; at least two of the plurality of individual first line segments are parallel to one another and at least two of the plurality of individual second line segments are parallel to one another; and individual first line segments of the plurality of individual first line segments are spaced apart from one another along a length of the individual first line segments and individual second line segments of the plurality of individual second line segments are spaced apart from one another along a length of the individual second line segments.
	Lele teaches of applying flocking material (via 3-1) on an article of clothing (see Figure 1) wherein an innermost one (note the innermost first line segment immediately adjacent the gap on the first side (right)) of the plurality of individual first line segments (note diagram above) contacts an innermost one (note the innermost second line segment immediately adjacent the gap on the second side (left)) of the plurality of individual second line segments (note diagram above) to define and surround the gap (see diagram above), at least two of the plurality of individual first line segments are parallel to one another (see Figure 1, note diagram above) and at least two of the plurality of individual second line segments are parallel to one another (see Figure 1, note diagram above); and individual first line segments of the plurality of individual first line segments are spaced apart from one another along a length of the individual first line segments (see Figure 1, note diagram above) and individual second line segments of the plurality of individual second line segments are spaced apart from one another along a length of the individual second line segments (see Figure 1, note diagram above), (Figure 1, [0017], [0021]-[0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an innermost one of the plurality of individual first line segments and an innermost one of the plurality of individual second line segments of Marchisella to be characterized wherein an innermost one of the plurality of individual first line segments contacts an innermost one of the plurality of individual second line segments to define and surround the gap; at least two of the plurality of individual first line segments are parallel to one another and at least two of the plurality of individual second line segments are parallel to one another; and individual first line segments of the plurality of individual first line segments are spaced apart from one another along a length of the individual first line segments and individual second line segments of the plurality of individual second line segments are spaced apart from one another along a length of the individual second line segments as taught by Lele in order to produce flocking on clothing which diverges outwardly for improved comfort, ([0015] & [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732